The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 5/2/22 have been fully considered and entered. Claims 1-2, 8-9 and 18-19 have been amended as requested. Applicant’s amendments are found sufficient to overcome the 112 1st and 2nd paragraph rejections set forth in the non-final action dated 1/31/22. As such, these rejections are hereby withdrawn. Applicant’s amendments are also found sufficient to overcome the obviousness rejections made over the cited prior art of Rock et al., US 2013/0065470. Specifically, Rock et al., does not teach the claimed adhesive. As such, this rejection is herby withdrawn. However, upon further consideration claims 1-20 are rendered obvious over the combination of previously cited references as set forth below. 

	Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al., US 2013/0065470 in view of Hazell et al., US 5,739,23.
	The published patent application issued to Rock et al., teach a flame resistant composite fabric comprising first and second fabric layers bonded with an adhesive barrier layer (section 0012). Said first and second fabric layers can be made with p-aramid and m-aramid fibers (figure 3, section 0021). Said fabrics provide protection against electric arc and/or flash fire hazards (section 0019). The Examiner is of the position that fabrics made with p-aramid and/or m-aramid fibers meets the limitation of both a flexible polymer sheet that is flame resistant and a non-woven liner ([12, 80, 84]) made with meta -aramid fibers, which are the same fibers of the instant specification and therefore meet the limitations of non-crystalline and non-conductive of heat. With regard to the claimed adhesive, Rock et al.,  teach that the adhesive can be selected from polyvinyl chloride (PVC) or acrylic and can further include additives such as antimony trioxide or a brominated chemical (section 0086). Said adhesive can also include a base polymer of acrylic and a cross-linking agent such a melamine (section 0098). As such, the Examiner is of the position that a copolymer of polyvinyl chloride is encompassed. 
 Rock et al., does not specifically disclose the melting point of these adhesives, however, the Examiner is of the position that it would be obvious to a person of ordinary skill in the art to form the adhesive barrier in a flame resistant composite fabric with an adhesive having a high melting point in order to withstand the recited higher temperature. 
With regard to claim 7, since Rock et al., teach using similar adhesive materials having the claimed melting point it is reasonable to expect that these adhesives would dissolve in the presences of acetone. Applicants are invited to prove otherwise.
With specific regard to claims 4-6 and 12-14, Rock et al., teach that the adhesive can be applied discontinuously in a pattern to facilitate air permeability (section 95).  Rock et al., does not specifically teach the claimed lines or grid having the claimed spacing. However, absent unexpected results the Examiner is of the position that it would be obvious to a person of ordinary skill in the art apply the adhesive in a variety of spaced grid patterns as a function of air permeability, bond strength and/or design. It has been held that, where the general conditions of a claim are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA
1955). 
Rock et al., does not teach the claimed chlorinated polyvinyl chloride adhesive. 
The patent issued to Hazell et al., teach a composition suitable for use as an adhesive comprising chlorinated polyvinylchloride (abstract and column 2, 35-55). Hazell et al., teach that the adhesive exhibits improved adhesiveness to substrates when compared to conventional water-based coating and adhesive compositions (column 3, 1-10). Therefore, motivated by the desire to improve the adhesiveness between substrate layers, it would have been obvious to join the layers taught by Rock et al., using the chlorinated polyvinylchloride adhesive of Hazell et al. Hazell et al., does not specifically teach the claimed molecular weight or melting point of the chlorinated polyvinylchloride, however, the Examiner of the position that a person of ordinary skill in the art would be able to formulate the chlorinated polyvinylchloride adhesive for the purpose of joining films/fabrics for the purpose of forming protective garments with an optimal melting point and molecular weight, it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA)
The Examiner is also of the position that since Hazell et al., teach the claimed chlorinated polyvinylchloride adhesive it meets the limitation of being at least 50 wt. % chlorine and would also the claimed melting point range of greater than 140C to less than 200C. https://en.wikipedia.org/wiki/Chlorinated_polyvinyl_chloride  Applicants are invited to prove otherwise. 
	Therefore, motivated by the desire to improve the adhesiveness between substrate layers, it would have been obvious to join the layers taught by Rock et al., using the chlorinated polyvinylchloride adhesive of Hazell et al. While Hazell et al., does not specifically teach the claimed molecular weight or melting point of the chlorinated polyvinylchloride, the Examiner of the position that a person of ordinary skill in the art would be able to formulate the chlorinated polyvinylchloride adhesive having a suitable molecular weight and/or melting point for the purpose of joining films/fabrics in order to provide flame resistant protective garments.  It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA)
	With regard to claims 1, 11 and 18, it is Examiner's position that when the article of 
Rock et al., is supplied and subjected to the claimed arc flash or flash fire, the claimed protection
properties would be provided. Additionally, it also expected that the regions of unattached flexible polymeric sheet would not sag, char or ignite as claimed. Support for said supposition is found in the use of like materials such as the claimed heat/flame resistant sheet/fabric and adhesive and like processes such as applying the adhesive in a discontinuous grid pattern. Applicants are invited to prove otherwise.
4.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al., US 2013/0065470 in view of Hazell et al., US 5,739,23 as applied to claim 1 and further in view of Smith et al., 6,364,980.
Rock et al., in view of Hazell et al., US 5,739,23 is set forth above. 
Rock et al., does not teach the claimed plasticized polyvinylchloride. 
The patent issued to Smith et al., forming protective garments from a plurality of web panels
comprising a film/fabric laminate. Said film is exposed and may comprise a plasticized
polyvinylchloride. Smith teach using plasticizers such as aromatic oils, phthalate or paraffinic oils (column 8, 10-25). Smith et al., specifically teach that polyvinylchloride is too rigid to use without plasticizers (column 8, 20-25). Said plasticized PVC is taught as optically transparent and fire retardant (column 4, 1-20). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the flame resistant composite fabric of modified Rock et al., with a flame retardant film such as the plasticized polyvinylchloride of Smith et al., for the purpose of providing an article having some optical transparency (e.g., a facemask). 

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/
Primary Examiner, Art Unit 1789